DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2a" and "2" have both been used to designate a top panel.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14a” has been used to designate both a wing and a cap.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2c” has been used to designate both a side wall and a rear wall.  
The drawings are objected to because in Fig. 12, reference numbers 15c and 15e appear to be reversed. 
Please review the figures submitted to ensure that the reference numbers, specifically 15a-15e are pointing to the correct places.
The Examiner suggests the Applicant review the figures included in the provisional filing and suggests that some of those figures are added to the present application to more clearly depict the pivoting guide wheel assemblies – specifically with regards to the front and rear plates, which are extremely difficult to see in the current figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification states on Pg. 12, Ln. 8 that the second container specifically does not have a rear wall. However, later in the specification, the Applicant references the second container having a rear wall which the first elongated gaskets, vertical gasket plates, second elongated gasket, and horizontal gasket plate are all attached to. These two statements are blatantly contradictory.  
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 states “… the front and rear pivoting wheel plate both being pivotally attached to the hinge…” The Examiner believes the claim is intended to state “… the front and rear pivoting wheel plates both being pivotally attached to the hinge…”
Claim 1 states “… the second container has two rear corners… the two rear corners of the second container…” The Examiner believes the claim is intended to state “…the second container has two rear [[corners]] corner posts… the two rear [[corners]] corner posts of the second container…”
Claim 7 states “… wherein each of the wings has a width: wherein there is a certain distance between the side walls of the first container and the side walls of the second container: wherein the width of each wing is less than the distance between the first and second containers…” The Examiner believes the claim is intended to state “… wherein each of the wings has a width: wherein there is a certain distance between the side walls of the first container and the side walls of the second container: wherein the width of each wing is less than the distance between the side walls of the first and second containers…”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant specifically states in their specification, Pg. 12, Ln. 8, that “the second container does not have a rear wall”. Claim 1 then states that the second container has a rear wall which the first elongated gaskets, vertical gasket plates, second elongated gasket, and horizontal gasket plate are all attached to. These statements are blatantly contradictory. It is unclear how the first and second gaskets and their respective gasket plates are expected to be attached to the second container when what they are supposed to be connected to is described in the specification as not existing. Further, claim 3 references the “rear wall” having a width. It is unclear how something that doesn’t exist can have dimensions. Due to this lack of clarity, the claims have not been examined further with regards to prior art. Further clarification is required.
Claim 1 recites the limitation "the invention" in lines 32, 35, and 41.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the invention" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 references “the first elongated gasket”. Claim 4 depends from claim 1 which claims “two first elongated gaskets”. It is unclear which first elongated gasket is “the” first elongated gasket intended to be referenced in claim 4. Claims 10 and 14 similarly depend from claim 1 and both reference “the first elongated gasket”. Further clarification is required.
Claim 6 references “the non-pivoting guide wheel”. Claim 6 depends from claim 1 which claims “a first non-pivoting guide wheel and a second non-pivoting guide wheel”. It is unclear which non-pivoting guide wheel is “the” non-pivoting guide wheel intended to be referenced in claim 6. Further clarification is required.
Claim 8 states “… each of the pivoting guide wheel assemblies is situated within the cutout in one of the two wings.” This language is confusing, because it appears as though each of the pivoting guide wheel assemblies is situated within the same cutout. However, that does not appear to be what is shown in the figures. The Examiner believes based on the figures that the claim is intended to state “… each of the pivoting guide wheel assemblies is situated within [[the cutout]] respective cutouts in one of the two wings.” Further clarification is required.
Claim 12 recites the limitation "the wiper seal" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the top end of the first elongated gasket" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 references “the pivoting guide wheel assembly”. Claim 14 depends from claim 1 which claims “a first pivoting guide wheel assembly and a second pivoting guide wheel assembly”. It is unclear which pivoting guide wheel assembly is “the” pivoting guide wheel assembly intended to be referenced in claim 14. Claim 15 similarly depends from claim 1 and references “the pivoting guide wheel assembly”. Further clarification is required.
Claim 15 recites the limitation "the invention" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 references “the third elongated gasket”. Claim 15 depends from claim 1 which claims “two third elongated gaskets”. It is unclear which third elongated gasket is “the” third elongated gasket intended to be referenced in claim 15. Further clarification is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                   

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733